                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF WISCONSIN
                               GREEN DIVISION

PETER LUEBKE,
individually, and on behalf of
all others similarly situated,

               Plaintiff,                       CASE NO. 17-cv-969-WED

      v.

WISCONSIN ELECTRIC POWER COMPANY d/b/a
WE ENERGIES,

               Defendant.


    DECLARATION OF LARRY A. JOHNSON IN SUPPORT OF PLAINTIFFS’
       MOTION FOR AN AWARD OF ATTORNEYS’ FEES AND COSTS


      I, Larry A. Johnson, certify under penalty of perjury that the following is true

and correct to the best of my knowledge and recollection:

      1.       I am one of the Attorneys representing the Plaintiffs in this matter.

      2.       Following We Energies’ Answer to the Complaint, Plaintiff sent his

first round of discovery and a Fed.R.Civ.P 30(b)(6) Deposition Notice.

      3.       Class Counsel sent out Notice to putative class members on November

7, 2018.

      4.       During the 45-day notice period, 22 Plant Electricians filed timely

consent forms and affirmatively opted in to the case.




           Case 2:17-cv-00969-WED Filed 01/22/19 Page 1 of 9 Document 71
        5.    During this notice period, We Energies responded to Plaintiff's initial

discovery requests and provided time and payroll records for Plant Electricians, as

well as other responsive information.

        6.    In early December 2017, Class Counsel and We Energies’ Counsel

conferred on whether the Parties would be amenable to discussing settlement.

        7.    During this second notice period, seventy additional individuals filed

timely consent forms and affirmatively opted in to the case.

        8.    The Parties agreed to engage in mediation and jointly selected

Deborah Huade of JAMS to mediate the case on a class and collective basis.

        9.    While the Parties did not resolve the case during mediation, they were

able to reach an agreement on October 15, 2018.

        10.   Class Counsel mailed the approved notice to the Class on November

22, 2018.

        11.   January 4, 2019 Class Counsel mailed notice to the twenty-seven

members of the Rule 23 Classes.

        12.   Class Counsel began investigating the claims at issue in this matter in

January of 2017.

        13.   This investigation included speaking with multiple witnesses to

confirm the existence of We Energies’ class-wide compensation policies and

practices that Plaintiffs contend violated the FLSA and Wisconsin wage and hour

laws.




                                  Page 2 of 9
         Case 2:17-cv-00969-WED Filed 01/22/19 Page 2 of 9 Document 71
        14.   After six months investigating the claims, Class Counsel filed

Plaintiff’s Complaint on July 14, 2017.

        15.   In addition to the efforts described above, Class Counsel engaged in a

substantial review and analysis of We Energies’ payroll data in anticipation of

mediation.

        16.   In order to engage in productive settlement discussions, the Parties

conferred regarding the discovery needed to allow Class Counsel to adequately

evaluate the claims of the collective class and putative Rule 23 classes' members.

        17.   We Energies had previously provided the time and payroll data for

Collective Plant Electrician Class.

        18.   During the months leading up to mediation, We Energies also provided

the time and payroll for the Collective Hourly Employee Class.

        19.   Additionally, We Energies provided time and payroll data for the Rule

23 Plant Electrician Class and the Rule 23 Hourly Employee Class.

        20.   Upon receipt of the time and payroll data, Class Counsel was able to

create a damages model to calculate the amounts owed to the Class Members within

the relevant statutory periods.

        21.   The model allowed for different assumptions regarding the lengths of

mandatory pre-shift changeover/turnover requirements, the amount of liquidated

damages and the amount of civil penalties.

        22.   Class Counsel shared the model with We Energies’ Counsel on July 10,

2018.




                                  Page 3 of 9
         Case 2:17-cv-00969-WED Filed 01/22/19 Page 3 of 9 Document 71
      23.    Throughout August and September, the Parties worked to understand

the opposing side's assumptions and refine the model accordingly in preparation for

mediation.

      24.    In all, pursuant to requests from both the Mediator and We Energies’

Counsel, Class Counsel created three separate versions of the model, using a

variety of different assumptions, and ran over forty different damages calculations.

      25.    The Parties also exchanged mediation statements in advance of

mediation outlining their differing evaluations of the potential claims in light of the

facts and law.

      26.    On September 27, 2018, the Parties engaged in a full day of mediation

but were unable to reach a final resolution.

      27.    During the subsequent weeks, the Parties engaged in ongoing good-

faith, arms-length settlement discussions and were able to reach a resolution in

principal on October 15, 2018 to settle this matter on a class-wide basis for

$4,200,000.00 inclusive of attorneys’ fees of 33.33% of the common fund and costs.

      28.    The Parties worked diligently to reduce their agreement to writing and

finalize the other necessary details for the settlement – including the language in

the Notice of Class Action Settlement, finalizing a pro rata allocation of the

settlement funds amongst the classes’ members, and other documents necessary to

memorialize their agreement.

      29.    After obtaining preliminary approval of the settlement agreement, and

during the notice period, Class Counsel fielded numerous calls from Class Members.




                                 Page 4 of 9
        Case 2:17-cv-00969-WED Filed 01/22/19 Page 4 of 9 Document 71
      30.    Class Counsel worked with We Energies’ to identify sub-groups of data

which were mistakenly omitted from We Energies production.

      31.    Once produced by We Energies, Class Counsel analyzed the additional

payroll data and further negotiated with We Energies’ Counsel regarding additional

settlement funds.

      32.    Class Counsel will continute to represent the interests of the Class

Members at the fairness hearing and through final payment of the settlement

funds, including fielding additional calls from Class Members, and other work

necessary to ensure the Class Members’ recovery for their claims.

      33.    Class Counsel seeks an award of fees that represents one-third of the

$4,236,231.10 total settlement, a total of $1,412,077.03.

      34.    This request is exactly what Plaintiff agreed to pay Class Counsel at

the outset of representation when the outcome of this matter was still unknown.

      35.    Further establishing that the market rate for this type of litigation is a

contingency fee of 33.33%, plus costs, is that this is the same fee that Class Counsel

agrees to represent other clients in class action wage and hour litigation throughout

Wisconsin.

      36.    This case yielded a highly favorable result for Class Members and

allowing an average recovery of $3,568.53 to the 793 Class Members.

      37.    Moreover, 115 Class Members will receive more than $5,000, 19 will

receive more than $7,500, and 9 will receive more than $10,000.




                                 Page 5 of 9
        Case 2:17-cv-00969-WED Filed 01/22/19 Page 5 of 9 Document 71
      38.    Finally, despite the requested fee being disclosed in the Class Notice,

no Class Member has filed an objection to the settlement agreement, nor has any

Class Member excluded him or herself from the settlement.

      39.    Class Counsel petitions the Court for an award of $6,387.39 in actual

costs, including the cost of a single future mailing that will be incurred through

administering the settlement and distributing settlement payments.

      40.    Attached as Exhibit A to this declaration is a true and correct

Itemization of Costs incurred in prosecuting Plaintiff’s claims.

      41.    While Class Counsel typically bills clients directly for these costs when

clients are paying for legal services on a non-contingent basis, Class Counsel

advances these costs in contingent representation in spite of the risk of non-

recovery.

      42.    Class Counsel was careful to incur costs in a manner that assisted in

narrowing factual and legal issues throughout the litigation and ultimately allowed

Class Counsel to evaluate the Class Members’ claims and reach a fair and

reasonable resolution in light of the continued risks of litigation, which ultimately

benefits the Class Members.

      43.    Attached to this Declaration are true and correct copies of the

following:

             B. Goodell v. Charter Communs., LLC, No. 08-cv-512-bbc, 2010 U.S.

                Dist. LEXIS 85010, at *4 (W.D. Wis. Aug. 17, 2010);




                                 Page 6 of 9
        Case 2:17-cv-00969-WED Filed 01/22/19 Page 6 of 9 Document 71
    C. Will v. Gen. Dynamics Corp., No. 06-698-GPM, 2010 U.S. Dist.

       LEXIS 123349, at *10 (S.D. Ill. Nov. 22, 2010);

    D. Furman v. At Home Stores LLC, No. 1:16-cv-08190, 2017 U.S. Dist.

       LEXIS 73816, at *10 (N.D. Ill. May 1, 2017);

    E. Bonnett v. Universal Metrics, Inc., No. 17-cv-1742-NJ, 2018 U.S.

       Dist. LEXIS 167760, at *2 (E.D. Wis. Sep. 28, 2018)

    F. Pintor v. Hypro, Inc., 2018 U.S. Dist. LEXIS 168845, at *3 (E.D.

       Wis. Oct. 1, 2018);

    G. Pintor v. Fall River Grp., Inc, No. 17-cv-865-pp, 2018 U.S. Dist.

       LEXIS 169477, at *2 (E.D. Wis. Oct. 1, 2018)

    H. Brandt v. WSB-Grafton, Inc., No. 16-cv-1588-pp, 2017 U.S. Dist.

       LEXIS 171155, at *2 (E.D. Wis. Oct. 17, 2017)

    I. Meetz v. Wisconsin Hospitality Group LLC, 1:16-cv-01313-WCG,

       ECF No. 194 (October 31, 2018);

    J. Ehmann v. Pierce Mfg., 1:16-CV-00247-WCG, ECF Nos. 143, 151

       (May 31, 2017);

    K. Yu v. Millwood Inc., 2:17-cv-00324-NJ, ECF No. 66 (May 18, 2018);

    L. Demeuse v. Community Traffic Control LLC, 2:16-cv-00651-PP,

       ECF No. 48 (January 11, 2018);

    M. Rossman v. A.R.M. Corporation d/b/a/ Comfort Keepers, et al., 1:16-

       cv-00493-WCG, ECF No. 94 (December 15, 2017);




                         Page 7 of 9
Case 2:17-cv-00969-WED Filed 01/22/19 Page 7 of 9 Document 71
    N. Thompson et al., v. Carma Laboratories, 16-CV-00030-DEJ, ECF

       No. 31 (E.D. Wis. August 15, 2016);

    O. Johannsen v. Lyall Manufacturing WI, Inc., 2:15-cv-00897-DEJ

       ECF No. 45 (E.D. Wis. September 12, 2016);

    P. Johannsen et al., v. Argon Industries, 15-CV-1080-JPS, ECF No. 70

       (E.D. Wis. July 15, 2016);

    Q. Hanson v. Helgesen Industries, Inc., 2:15-cv-00878-DEJ, ECF No.

       112 (E.D. Wis. September 14, 2016);

    R. Webb et al., v. Midwestern Wheels Inc., et al., 15-CV-1538, ECF No.

       42 (W.D. Wis. July 5, 2016);

    S. Ordonez v. Pop Manufacturing, Inc., et al., 15-CV-823-JPS, ECF

       Nos. 32, 34 (E.D. Wis. October 30, 2015);

    T. Nordgren, Evan v. Epic Systems Corp., 3:13-CV-00840-BBC, ECF

       No. 88 (W.D. Wis. March 20, 2015);

    U. Beierle et al., v. BR Metal Technology, 13-CV-01280-CNC, ECF No.

       28, 40 (E.D. Wis. June 26, 2014);

    V. Williams v. Cargill, 2:09-cv-01006-LA, ECF No. 81 (E.D. Wis. Mar.

       23, 2014);

    W. Hernandez v. La Fuente Ltd., 13-CV-366-RTR, ECF No. 102 (E.D.

       Wis. Oct. 15, 2014);

    X. Fosbinder-Bittorf v. SSM Health Care of Wisconsin, Inc., 11-CV-

       592-WMC, ECF No. 150 (W.D. Wis. Oct. 23, 2013);




                         Page 8 of 9
Case 2:17-cv-00969-WED Filed 01/22/19 Page 8 of 9 Document 71
      Y. Denk v. Pine Ridge Assisted Living et al., 3:11-cv-00210-WMC, ECF

         No. 81 (W.D. Wis. Aug. 7, 2012).



Dated this 22nd day of January, 2019

                                            s/ Larry A. Johnson
                                            Larry A. Johnson




                          Page 9 of 9
 Case 2:17-cv-00969-WED Filed 01/22/19 Page 9 of 9 Document 71
